Case 0:20-cv-62449-RS Document 27 Entered on FLSD Docket 05/07/2021 Page 1 of 2


                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-62449-CIV-SMITH

 BRITTANY HOLT, et al.,

        Plaintiffs,
 v.

 DYNAMIC F&B HOLDINGS, INC., et al.,

                Defendants.
                                                          /

      ORDER AFFIRMING AND ADOPTING REPORT OF MAGISTRATE JUDGE

        This matter came before the Court upon the Report and Recommendation to District Judge

 [DE 26] (the “Report”), in which Magistrate Judge Alicia O. Valle recommends granting the

 parties’ Joint Motion for Approval of Settlement Agreement and Stipulated Dismissal with

 Prejudice [DE 25] and dismissing the case with prejudice. No objections have been filed to the

 Report. Having reviewed, de novo, the Report and Recommendation to District Judge and the

 record, and given that there are no objections, it is

        ORDERED that:

        1.      The Report and Recommendation to District Judge [DE 26] is AFFIRMED and

 ADOPTED, and incorporated by reference into this Court’s Order;

        2.      The Joint Motion for Approval of Settlement Agreement and Stipulated Dismissal

 with Prejudice [DE 25] is GRANTED;

        3.      The Court shall retain jurisdiction for thirty days for the limited purpose of

 enforcing the terms of the Settlement Agreement; and

        4.      The case is CLOSED.
Case 0:20-cv-62449-RS Document 27 Entered on FLSD Docket 05/07/2021 Page 2 of 2


       DONE and ORDERED in Fort Lauderdale, Florida, this 6th day of May 2021.




 cc:   All Counsel of Record




                                           2
